Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and Memorandum Opinion filed November 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00705-CV
____________
 
WALTER K.
BERRY, SR, Appellant
 
V.
 
SOUTHWESTERN
BELL YELLOW PAGES, Appellee
 

 
On Appeal from County Civil Court
at Law. No. 3
 Harris County, Texas
Trial Court Cause
No. 798,958 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 5, 2004.
On November 1, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 12, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.